Title: From George Washington to Major General Arthur St. Clair, 21 December 1779
From: Washington, George
To: St. Clair, Arthur


        
          Dr Sir
          Head Quarters Morristown 21st Decr 1779
        
        Since I spoke with you some circumstances have changed the appearance of the two matters we talked over. The article of provision looks more promising, and the hard weather may delay the sialin[g] of the enemy. You will therefore, if agreeable, use the present time for the purpose of your request. I am Dr [Sir] Your obt & hble servt.
      